A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/20 has been entered.
 
Consistent with that noted in the previous office action claim 5 is objected to as containing allowable subject matter but depending upon a rejected independent claim.  Claim 8 remains withdrawn from consideration.  Currently claims 1, 3, 6, 7 and 9 to 16 are under consideration.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9 to 11 and 13 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haberle et al.
	This rejection is maintained from the prior office action.  The rejection rationale is noted below. 
	Haberle et al. teach a liquid crystalline silicone as found in the abstract and col. 1 and 2.  The general siloxane formula in column 1, line 43, corresponds to the silicone polymer of formula (I).  A, as defined in column 1, line 60, meets the claimed A.  See 
	The structure in column 8, line 50, corresponds to –R19-A-R20 in which A is phenyl. The only difference between this and that claimed is that the R20 in this example has a direct bond rather than a group as recited. Column 2, lines 10 - 12, though, teach-es this B group in Haberle et al. as a bond or as a –COO- group.  This is specifically delineated and thus anticipates a group that can be used in the alternative to a direct bond.  Thus given the totality of the teachings in Haberle et al. claim 1 is anticipated.
	For claim 3 please note that supra which detailed a –COO- group as a R21 group in these claims.
	For claim 6 note the definition of VN as found in column 2 which includes various –CH=CH2 groups.  Given the breadth of the definition of A in claim 1, which includes a broad R19 limitation, this allows for terminal groups as claimed.
	For claim 7 note that column 4, line 11 teaches methyl.
	For claim 9 note that the compounds in Haberle et al. are solids (evident from the fact that they are dissolved in a solvent).  Since they are solid at room temperature they will necessarily have a melting point greater than 20oC.
	For claim 10 note that the siloxane in Example 7 is a liquid at 90oC such that it will have a melting point between 20 and 90.
	For claim 11 note that the siloxane in Example 7 will fall within this molecular weight range.
	For claims 13 and 14 see the top of column 6 which teaches using the siloxane in the production of optical elements which can be considered a household product or a light device.
	For claim 15 note that this product is defined solely by the siloxane polymer itself such that the siloxane polymer in Haberle et al. will meet this requirement.
	Also for claims 15 and 16 note that Haberle et al. teach that these siloxanes can be used as a pigment which meets the claimed hair dye or color product.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haberle et al.
Haberle et al. teach siloxanes that meet the formula in claim 1 but do not teach the thermal conductivity thereof.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Applicants’ traversal of this rejection has been considered but is not deemed persuasive.  It is argued that the groups to the right of the phenyl group in Example would correspond to the R19 portion of the claims.  Applicants then state that the present claims do not include the corresponding linking E group (COO) and F group between the claimed A group.  As this applies to Example 4, specifically referenced above, the Examiner notes that R19 has a much broader definition than applicants indicate.  This is, in fact, the basis for the rejection of claim 6, supra.  
	Note that VN is column 2 includes –CH=CH2 groups meeting the claimed vinyl.  Note then that any oxygen atoms present in the E and F group (as argued above) are embraced by the inclusion of heteroatoms as found in the definition of R19 (… C1 to 60… vinyl group optionally containing heteroatom(s)). That is claimed R19 allows for vinyl groups attached via COO and other oxygen containing groups.  As such this traversal is not persuasive.

Claims 1, 6, 7, 9, 11 and 13 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loo.
	This rejection is maintained from the previous office action.  While applicants have amended claim 1 to overcome the species resulting from the reaction product of tricyclopentadiene, they have not overcome the totality of the teachings in Loo.
	Loo teaches the reaction product of a polyene and a silane as shown in col. 3, lines 30 and on, forming a cyclic or tetrahedral siloxysilane having a reactive C=C group.  See the structures in column 4, (I) and (II).  Column 5, line 25, teaches that the 19-A-R20 group in which R20 is a C2 bivalent alkyl group, A is an unsaturated alicyclic and R19 is H.  This anticipates claims 1 and 6.
	For claim 7 see the siloxanes in column 4, all of which have methyl groups.
	The top of column 6 teaches that the siloxanes therein are solids, thus having melting point greater than 20oC and meeting claim 9.
	For claims 13 and 14 see the utilities as found in column 7, lines 15 to 24.
	For claims 15 and 16 note that these products are defined solely by the presence of the siloxane of claim 1 such that a composition containing only the siloxane of claim 1 will meet these requirements.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alter-native, under 35 U.S.C. 103 as obvious over Loo.
	Loo teach siloxanes that meet the formula in claim 1 but do not teach the thermal conductivity thereof.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Applicants’ traversal has been considered but is not deemed persuasive. It is  argued that Loo teaches cyclic siloxanes and that the claimed siloxane is not cyclic.  This is not persuasive because 1) the instant claims do in fact embrace cyclic structure as it can be made solely of D units and 2) this ignores the siloxane of formula (II) which is a tetrahedral siloxysilane that also meets the claimed Formula (I).
	
The Examiner has updated her search and is making the following new grounds of rejection.

Claims 1, 6, 7, 11 and 13 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobine et al.
	Jacobine et al. teach reaction product of a vinyl norbornene compound and poly-siloxane.  See for instance column 4, lines 5 and on, the specific siloxane polymer of the formula V.  The dimethylsiloxane backbone meets the claimed D1 units while the termin-al groups meet the claimed M2 unit. This has a divalent ethylene group meeting claimed R20, a unsaturated alicyclic group meeting A and a H R19 group.  This anticipates claims 1, 6 and 7.
	For claim 11 see Example 4 which prepares a siloxane having this Mn.
	For claim 13 note that these siloxanes are used to form a rubbery solid. 
	For claims 14 to 16 note that these products are defined solely by the presence of the siloxane of claim 1 such that a composition containing only the siloxane of claim 1 will meet these requirements.  For instance the polysiloxane shown in column 4 can be considered as meeting the requirement of a structural coating (claim 14) as all that is required by this coating is the siloxane itself.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jacobine et al.
	Jacobine et al. teach siloxanes that meet the formula in claim 1 but do not teach the thermal conductivity thereof.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Claims 1, 3, 6, 7, 9 to 11 and 13 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al.
Imai et al. teach various liquid crystalline organosilicon compounds.  See for instance the groups (A), (C) and (D) in column 2 which meet the claimed R group.  That is (A) represents a unsaturated heterocyclic group while (C) and (D) show groups that meet R19-A-R20 as claimed.  Specific attention is directed to the working examples which prepare such siloxanes. This anticipates claims 1, 3 and 7.
	For claim 6 note that terms such as “unsaturated alicyclic group” are quite broad and embrace groups having alkyl groups attached to the cyclic group such that, for instance in Example 3, a H atom attached to any of the cyclic group can meet the requirement of R19.  On the other hand the diphenyl group in Example 1 can meet the requirement of an A1 group being a C12 aryl such that any H atom bonded to this phenyl ring meets R19 as hydrogen.
	For claims 9 and 10 note that the compounds in Example 5, (V) has a turns into a liquid at 35oC.  See also Example 6 which produces a solid that will then meet the requirement of claim 9.
	For claim 11 note that the polymers shown in Examples 5 and 6 will produce a siloxane having a Mn as claimed.
	For claims 13 to 16 note that these claims are defined solely by the presence of the siloxane of claim 1 such that a composition containing only the siloxane of claim 1 will meet these requirements.  For instance the polysiloxane shown in column 4 can be considered as meeting the requirement of a structural coating (claim 14) as all that is required by this coating is the siloxane itself.  See also column 9, line 15, which teaches electronic product.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Imai et al.
	Imai et al. teach siloxanes that meet the formula in claim 1 but do not teach the thermal conductivity thereof.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are insepar-able. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the .  

Claims 1, 6, 7, 11 and 13 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al.
	Hashimoto et al. teach a thermoplastic resin prepared from a compound such as that show as (c-4) in columns 11 and 12.  This meets the claimed siloxane in which A is an unsaturated heterocyclic group, R20 is a divalent C3 hydrocarbon and R19 is H atom.  This anticipates claims 1, 6 and 7.  Note that “p” is defined as being from 1 to 8 such the the Mn of this polymer will be within the range of instant claim 11.
	Note that the polysiloxane therein is used to form various electronic materials as noted in the abstract.  This meets claims 13 and 14.
	For claims 15 and 16 note that these claims are defined solely by the presence of the siloxane of claim 1 such that a composition containing only the siloxane of claim 1 will meet these requirements.  For instance the polysiloxane shown in column 4 can be considered as meeting the requirement of a structural coating (claim 14) as all that is required by this coating is the siloxane itself.  

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hashimoto et al.
	Hashimoto et al. teach siloxanes that meet the formula in claim 1 but do not teach the thermal conductivity thereof.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/8/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765